IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TONY HOPKINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-281

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed December 5, 2017.

An appeal from the Circuit Court for Alachua County.
Robert Groeb, Judge.

Andy Thomas, Public Defender, Lori Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.